DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/10/2021 regarding claims 1-20 is fully considered. Of the above claims, claims 1, 5-7, 11 and 13 have been amended, and claims 16-20 have been newly added.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 1, line 6, after “a direction that”, insert “the”.
Claim 1, line 4, after “the spring”, delete “may be placed”.
Claim 1, line 4, after “the spring”, insert “is engaged”.
Claim 13, line 6, after “a second end of”, delete “a”.
Claim 13, line 6, after “a second end of”, insert “the”.
Authorization of this examiner’s amendment was given in a telephone interview with Steven L. Nichols (Reg. No. 40,326) on 11/03/2021.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-5 and 16-18 is the inclusion of the limitations of a door for a printing device that include a spring having a first and a second end, the second end coupled to the door and the first end biased away from a surface of the door; and a groove into which the first end of the spring is engaged; wherein when the first end of the spring is placed into the groove, the door is deflected in a direction that the first end of the spring is biased.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 6-12 and 19 is the inclusion of the limitations of a printing device that include a media output bin; and a door downstream of the media output bin running perpendicular to the media output bin, the door comprising: a flat spring comprising a first end placed within a groove defined on a surface of the door and a second end coupled to the surface of the door.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 13-15 and 20 is the inclusion of method steps of a method of manufacturing a printing device door that include fitting a first end of a spring into a groove formed on an interior surface of the printing device door, the first end of the spring biased away from the interior surface of the printing device door to exert force to deflect and bend a portion of the printing device door at the groove in a direction of the spring bias; and coupling a second end of the spring to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





3 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853